﻿May I first be allowed to extend to you, Sir, on behalf of the delegation of Guatemala, our warmest and most cordial congratulations on your election to the presidency of the General Assembly at the thirty-ninth session. Your great human and professional qualities and well- recognized dynamism and achievements in helping to bring about the unity of the sister countries of Africa, as well as your thorough knowledge of the problems with which we deal in this forum, are a guarantee of the positive results we will.no doubt reach in our work. I offer you my delegation's cooperation in carrying out the sensitive and important tasks entrusted to you.
138.	I should like to express the gratitude of Guatemala to Mr. Jorge Illueca for the excellent work done by him as President of the General Assembly at the thirty-eighth session.
139.	I carry also the greetings of the people and Government of Guatemala to the Secretary-General, who has been working tirelessly for peace and harmony among the peoples of the world, a task that my country would like to encourage him to continue, with renewed faith in the principles of the United Nations.
140.	I wish also to greet the representatives at this Assembly, who will have to shoulder the responsibility for the various items on the agenda of this session.
141.	Guatemala would like to join other Members in welcoming Brunei Darussalam most cordially on its becoming a Member of the United Nations and to express its best wishes for the well-being of its people.
142.	I should like also to thank all delegations for the resolute support extended to my country to occupy one of the vice-presidencies of the Assembly for the Group of Latin American States.
143.	Guatemala, as a founding Member of the United Nations, has always followed with special interest the work done by the Organization over a period of almost 40 years to fulfil the purposes and principles that inspired it. We must recognize the fact that the United Nations, at various times and in various circumstances, has served as an instrument for the preservation of peace and security among peoples and has promoted multilateral co-operation in all fields. There is no doubt that this most important world forum has served as a framework for dialogue and understanding and has fostered the loftiest ideals of today's world.
144.	From here efforts have been made to democratize international society and, by means of the peaceful settlement of disputes, the United Nations has avoided confrontations that had endangered world peace. Nevertheless, we must recognize the fact that the United Nations has been unable to avoid a great number of conflicts in the course of its history. We continue to experience regional crises that are a grave threat to peace, as well as tensions which seem to deepen between the two super-Powers, with the ensuing concern experienced by the international community. Despite various attempts and initiatives, not much progress has been made in arms control, nor do we glimpse any significant progress in the Conference on Disarmament, under the auspices of the United Nations. Most of all, there still persists the fear of nuclear confrontation which threatens to unleash the greatest catastrophe in the history of man.
145.	Moreover, economic difficulties, which affect mainly the countries of the third world, still exist and, despite the recovery that we see in some highly industrialized countries, there are few short- and medium-term prospects of improvement for most States Members of the United Nations. Natural disasters have also struck various continents, and sometimes we see with frustration that economic and social development programmes are inadequate to meet the most pressing needs of mankind.
146.	The international situation is certainly alarming, and it is therefore to be hoped that multilateral co-operation will materialize through the United Nations and thus facilitate the establishment of procedures and formulas that may help us overcome these serious difficulties. It is the duty of States Members of the United Nations not only to adhere to its policies but also to practise them and to adjust their conduct to the requirements which they imply.
147.	For our part, we, the countries of the third world, have been establishing closer bonds of cooperation and achieving better co-ordination of our efforts so that our statements may not only be heard but also heeded, as is only just.
148.	Despite these imperfections, the United Nations retains its unique universal character and is constantly enriched by the incorporation of new States as they become independent. Guatemala wishes to reaffirm its faith in the United Nations and in the principles of the Charter, but at the same time we believe that an objective evaluation of its achievements and failures should be conducted so that it may truly be the effective instrument for the achievement of peace and security.
149.	I shall now briefly set forth the general lines and the most salient features of Guatemala's national and international policy.
150.	In my statement last year, at the Assembly's thirty-eighth session, I listed in general terms the political, economic and social objectives of the Government headed by General Oscar Humberto Mejia Victores. Today I can state with deep satisfaction before the international community that what was promised has indeed been done and that the process of political liberalization and democratization has now been set in motion in Guatemala. The law that had established special tribunals, placing limits on the right to self-defence and the principle of due process, has been abrogated, and those who had been sentenced under the law have been pardoned. The amnesty decreed from the very outset by the Government, for the purpose of fostering, facilitating and accelerating the efforts at national reconciliation, is still in force. Thousands of Guatemalans who, directly or indirectly, had participated at some time or other in subversive activities—forced to do so by circumstances or misled and confused by false promises—have benefited from this amnesty. Peace reigns in areas that had been the scenes of conflict in former years, and this has been made possible basically by the understanding and identity of purpose achieved between the people and their authorities.
151.	A spirit of solidarity now exists in Guatemala. It is a spirit that we intend to see prevail in the future also. That will make it possible for us to face, with hope, the task of the comprehensive development of all Guatemalans.
152.	The Government has fostered a climate of peace and harmony, which made it possible to appeal to the conscience of Guatemalans so that those able to vote would register to do so and past irregularities would not be repeated.
153.	Two and a half million Guatemalans registered to vote, exceeding the most optimistic forecasts. Elections were held for a national constituent assembly empowered to promulgate the Constitution of the Republic, a habeas corpus law and a definitive electoral law. Sixteen political parties and two civic committees, representative of the various ideological trends, having complied with the established requirements, were authorized by the Electoral College to take part in the elections.
154.	The political campaign began in January this year. It culminated on 1 July in a great civic celebration, in which 1,856,000 citizens—that is, 73 per cent of those who had registered—a number unprecedented in the history of the country came to the polling places to vote freely, without any kind of coercion.
155.	We are pleased to say that these elections took place in the presence of observers of the Organization of American States, the Contadora Group and many other friendly countries, who congratulated the people and praised the way the elections had been held.
156.	The Government remained absolutely neutral and fully guaranteed the honesty of this most important event. The electoral Supreme Court, a body independent of other State organs, had the responsibility for organizing the depositing and counting of the ballots. No political parties challenged the results of the elections. That is clear proof that all sectors agreed that no objections to the elections could be raised.
157.	On 1 August, the National Constituent Assembly was solemnly installed, and it immediately began its work.
158.	The successful conclusion of this first stage of the policy of liberalization pursued by the Provisional Government of Guatemala confirms the irreversible nature of the democratic process thus initiated. These elections are striking proof that the people of Guatemala believe in democracy and political pluralism and categorically reject violence as a means of imposing ideas.
159.	The Government is ready to call for general elections in 1985, to choose a president, a congress and municipal councils, at which time the Constitutor the Republic and the constitutional laws will be promulgated. The Head of State has repeated his decision to hand over power to those who will be elected by the free and sovereign will of the people of Guatemala.
160.	The public sector has also been working to strengthen the various forms of people's organizations-—associations, co-operatives, community groups—that will assist in the comprehensive development of Guatemala.
161.	Through political parties and their own civic organizations, the ethnic groups are represented in the National Constituent Assembly.
162.	The Government has shown respect for the autonomy of the national university and the private universities. It has been in constant communication with them and has consulted them on cultural, economic and social matters of national interest. Similarly, the principle of separation of church and State has been scrupulously observed. We must emphasize that full respect has been maintained for freedom of thought and that there now exists a process of national awareness to ensure respect for human rights.
163.	Guatemala demands changes and reforms in order to ensure that all Guatemalans have an equal opportunity to improve their economic and social conditions.
164.	We recognize that we are a developing country and that, therefore, we must solve a number of problems deriving from that fact; that is true of most of the countries of the third world. The achievement of peace, democracy and development is a responsibility shared by all Guatemalans. We draw inspiration from the concept of a comprehensive development which, simultaneously, seeks the improvement of material life, respects human rights and preserves freedom.
165.	In rural matters, the Government has worked tirelessly to ensure that those who were displaced by violence from their communities of origin are guaranteed the means for their protection, as well as sufficient food and whatever else they need to improve their economic and social conditions. Through effective co-ordination of State institutions, an ambitious programme has been started to establish new bases for development in better circumstances. Thus, in the Guatemalan highlands, model towns and villages have been established, with basic services enabling the people to cultivate their fertile land; they also receive technical and financial assistance in order to make the most of their resources.
166.	Nevertheless, we must recognize that the inter-national economic crisis continues to have a negative impact on the people of Guatemala and that the groups promoting violence—groups financed and supplied from abroad—are trying to frustrate our efforts to achieve peace and progress in our country.
167.	As a consequence of the subversive violence from which certain areas of Guatemala suffered mercilessly, especially in 1981 and 1982, thousands of Guatemalans were displaced; they abandoned their communities of origin and moved into Mexican territory, where they settled in camps close to our border. The present Government is deeply concerned at the situation of these compatriots and has therefore started negotiations with the Government of Mexico, with which it is in constant communication on this problem. By mutual agreement, we have requested the co-operation of humanitarian bodies such as the Guatemalan Red Cross, the Mexican Red Cross, the League of National Red Cross Societies, the International Committee of the Red Cross and the UNHCR for the purpose of adopting some kind of procedure to facilitate the orderly return of these refugees to Guatemala and to supply them with food, medical care and the necessary protection.
168.	When they return we shall offer them housing and work, so that, in an atmosphere of peace and security, they may devote themselves to their usual endeavours in their communities of origin or other communities which are being built. Repatriation must be conducted on a voluntary basis in absolute freedom, and each of the refugees must be consulted ahead of time about his or her views on a possible return to Guatemala. Our Government is preparing to begin a procedure for direct consultations as soon as possible, and we hope that this machinery will be adopted and put into effect expeditiously. The Government of Guatemala has accepted supervision of this process by the international bodies that I have mentioned to verify full compliance with the agreed terms.
169.	Quite apart from the foregoing, I am pleased to say that many Guatemalan refugees in Mexico are already returning to Guatemala of their own accord. They have been welcomed by the authorities in our country, who have given them the immediate assistance they require and transported them to their places of origin. We have reported consistently on these events at both the national and the international level.
170.	To sum up, the policy involving refugees is marked by humanitarian aims and concrete actions, designed to ensure that these Guatemalans may enjoy their legitimate right to live in peace in their homeland.
171.	Guatemala shares the view of the international community that respect for human rights is of fundamental importance in contributing to the achievement of individual and collective well-being and security. Respect for human rights is the constant concern of the various national sectors. Hence, my Government continues to adopt internal measures designed to protect and guarantee respect for universally recognized human rights, both individual and social.
172.	In keeping with its open-door policy, as compared with other countries, Guatemala has permitted and facilitated visits of representatives not only of human rights committees but also of non-governmental organizations and various other groups concerned with human rights. Our country has nothing to hide from the international community. On the contrary, we want the truth about Guatemala to be widely known, so as to counteract certain campaigns which are encouraged abroad and whose sole purpose is to tarnish our image. In the last few years, we have received visits from various political figures, journalists and foreign correspondents, who have had interviews with leaders of various political parties and of economic, academic and religious groups, as well as with various special-interest groups.
173.	My country shares the view that the international community must protect human rights, and for this reason we have co-operated with Viscount Colville of Culross, Special Rapporteur of the Commission on Human Rights, who is entrusted with the task of preparing a report on the situation of human rights in Guatemala. In August of this year he visited us again, and as in the past he was given every opportunity to carry out his important functions in the best possible conditions. The Government of Guatemala accepted a renewal of the mandate of the Special Rapporteur for one more year, and we reiterate our firm desire to continue to co-operate closely with him.
174.	The development of a political process with wider participation has had a very healthy effect in considerably diminishing the political violence that affected my country for a number of years. This was noted by the Special Rapporteur and by many non-governmental bodies concerned with human rights issues. We believe that international understanding and support are extremely important to Guatemala, as it will have a positive effect and help us continue the encouraging trend towards the reduction of violence and the strengthening of the democratic process.
175.	Thus, Guatemala is concerned by the fact that human rights problems do not always receive objective, serious treatment by the United Nations. The practice of censuring countries—for political reasons or motives or because they are not part of certain military or political alliances—for violations of human rights is one which my country cannot accept. We cannot permit the politicization of the debate on human rights or a selective way of dealing with this question. This issue must be dealt with very carefully. The United Nations has lost some of its moral force in this connection because it has not applied the same criteria and parameters in every case. Thus, some States which commit grave violations of human rights are often not even mentioned.
176.	As to international economic policy, Guatemala, like most of the States represented in this forum, is suffering the effects of the structural maladjustment of the international economic system, which has a decisive impact on domestic socio-political problems. Unless there is a renewed effort and determination on the part of the developed countries to work with the international community, it will be difficult to overcome this crisis, which has had a serious effect on the well-being of the peoples. We view with deep concern the fact that advantage has not been taken of the opportunities to improve the multilateral dialogue. The developing countries continue to face also such adverse factors as the decline in commodity prices, drastic fluctuations in exchange rates, an increase in protectionism, high interest rates, the flight of capital, the decline in development assistance and the crisis in resources being faced by multilateral financial institutions.
177.	Guatemala fully identifies with the third world and supports its cause, which is that of development and peace. It participates actively in initiatives aimed at finding ways and means of establishing a more just international economic order that would eradicate inequality and the scourge of hunger, disease and illiteracy. There can be no political stability without a just and humane international order in which the sovereignty of each country over its natural resources would be recognized and in which commercial relations between developing and industrialized countries would be a reflection of equality, with a sense of co-operation and recognition of the fundamental values of the human being, whose dignity demands that he be well fed and have access to well- being and culture.
178.	My delegation would like to highlight its contribution to the cause of development and South- South co-operation within the framework of the Group of 77. Within this framework, my country is actively participating in efforts being made, particularly in the United Nations Conference on Trade and Development, at Geneva and in New York, in the implementation of the Arusha Programme for Collective Self-Reliance and Framework for Negotiations, the Caracas Programme of Action, the Buenos Aires Platform5 and the Cartagena Consensus in order to develop economic cooperation among developing countries. In January of this year, Guatemala hosted a meeting of experts, in conformity with the Caracas Programme of Action, at which the issue of trade-related services was broached. Together with Central American countries, we signed the Agreement Establishing the Common Fund for Commodities10 at the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, and in response to this common effort financial assistance was provided by Norway to facilitate the joint access of our countries to this Fund. At the same time, we approved and supported the Declaration of the Ministers for Foreign Affairs of the Group of 77, adopted at their meeting in New York from 26 to 28 September 1984.
179.	Guatemala reiterates its concern at the reluctance shown by industrialized countries to initiate global negotiations, in which the developing countries have high expectations as regards the search for solutions to their serious economic and financial problems. We supported the Quito Declaration and Plan of Action adopted at the Latin American Economic Conference, held at Quito from 9 to 13 January 1984, and we have subscribed to trade agreements of limited scope with Colombia and Mexico.
180.	Latin America has a very high external debt, which makes it indispensable for the industrialized countries to show understanding and agree to fair renegotiation with the assurance of longer terms and more reasonable interest rates, thus making it possible for our peoples to increase their rate of economic growth and live not merely to pay but rather to develop better living standards.
181.	As a Central American country, Guatemala is profoundly concerned about the worsening crisis in our region. There can be no doubt that we are living through dangerous and tense times. Peace and security are jeopardized by severe domestic conflicts in various countries, which could spill over and turn into generalized problems of unpredictable consequences.
182.	Political, economic and social problems, indissolubly intertwined as they are, have a negative impact on Central America, but there are also adverse phenomena spawned from abroad that have an impact on our situation, rendering it even more serious.
183.	Fortunately, the creative mediation of the Contadora Group has made it possible not only to maintain a frank and permanent dialogue, but also for there to be a political negotiating process, the main thrust of which is to broaden and promote detente and permanent peace in our region. The Ministers for Foreign Affairs of the Central American countries, meeting at Panama City on 7 September last, recognized the invaluable efforts made by the Foreign Ministers of the Contadora Group and reaffirmed confidence in their worthwhile initiative, which marks a genuine regional alternative and a viable and appropriate framework for resolving our differences.
184.	A year ago, on 9 September 1983, the five Central American countries and the Contadora Group countries adopted by consensus the Document of Objectives, which contains political, security and socio-economic principles and aspects, and the revised Contadora Act on Peace and Co-operation in Central America has recently been submitted for our consideration. This is an extremely worthwhile document, comprising the observations, suggestions and proposals made by the Central American countries.
185.	In Guatemala's view, this document constitutes an orderly, systematic approach to the proposals of the Governments individually, and puts forward certain formulas and machinery aimed at reconciling the various aspects of the situation where divergence has arisen. My Government feels that this document can become a binding juridical instrument and, in viewing it favourably, would point out that certain refinements in the procedure for putting into practice the commitments to be assumed must be considered. In any case, good faith and political willingness on the part of the Governments concerned are required to fulfil effectively the commitments assumed, making possible verification and control to ensure that what has been agreed upon in the pact is strictly complied with.
186.	Guatemala appreciates and is grateful for the efforts of the Contadora Group and recognizes and fully appreciates its delicate task and its genuine achievements. For these reasons, the Government of Guatemala once again declares its unconditional support for this process of negotiation. We are pleased to note the general backing that has been lent in the Assembly to the Contadora Group, and we urge the international community also to contribute to this vital endeavour of concerted political effort, so that it can be translated into peace, democracy and development for Central America.
187.	I should also like to mention that it was a high honour for my country to be chosen as spokesman at the recent gathering which, for the first time in the history of international relations in the Central American isthmus, brought together at San Jose, in the sister republic of Costa Rica, on 28 and 29 September, the Foreign Ministers of the countries of the European Community and of Spain and Portugal and those representing our own sister nations of Colombia, Mexico, Panama and Venezuela—the Contadora Group—and the five Central American States.
188.	I should like here to reaffirm that Central America is a concert of peoples and countries indissolubly linked by geography, culture, history, tradition, personalities, common interests and, above all, awareness of our common destiny and of the factors that unite us, factors that are much more important than those that may divide us. The permanent interrelation, the common objectives and our specific and tangible needs lead us to act in concert and to promote an integrated development for the benefit of our peoples so that they may achieve a life of dignity with peace, solidarity, justice and progress for all—aspirations which rest on the bedrock of a right which is inalienably ours. Further-more, to preserve Central America's unity is not merely to continue proclaiming a romantic dream or to rehearse anachronistic formulas bereft of any substance. We fully recognize the reality in our region, which is that of a group of small developing countries whose economic capacities and viability are limited by virtue of the limited dimension of our markets. Nor can we deny that various exogenous factors affect us and impinge upon our political order. United we shall have a broader realm of action to cope with the problems of our region; if separated, this possibility becomes minimal.
189.	We reaffirm our commitment to achieving unity—an aspiration that is shared by our five peoples. This has been demonstrated in various ways, above all in the following: our process of integration and its institutions function reasonably well; intraregional trade continues to amount to one fifth of our total exports; interconnected electric power systems have been established; we are carrying out joint development projects, and the national experience thus gained is mutually enhancing the activities of the other countries.
190.	With regard to Belize, my delegation believes that this is a propitious moment for informing the Assembly that throughout this year we have held informal exploratory meetings with representatives of the United Kingdom, with the participation of Belize, aimed at finding a just and honourable solution that would satisfy and safeguard the rights and legitimate interests of the parties concerned. The Government of Guatemala reiterates its readiness to continue these negotiations in a broad spirit of understanding, and it hopes for a similar stance from the other side. Notwithstanding what I have said, the Government of Guatemala reserves its rights over the territory of Belize and, consequently, does not recognize the independence granted to it unilaterally by the United Kingdom; nor does it recognize Belize as a State or its alleged territorial and maritime frontiers.
191.	Moreover, we are in favour of continuing to strengthen our ties with the people of Belize and to lend it all manner of co-operation so that we might in the best way possible resolve the various problems affecting us.
192.	The existence of colonial situations in the world—some recognized and others disguised—continue to be an affront to the ideal of universal peace. We view with profound concern the fact that the talks between the United Kingdom and the Argentine Republic have led to no positive outcome because of the reluctance of one of the parties to discuss the sovereignty of the Malvinas Islands. Once again, we appeal for a renewal of this dialogue as the only way to avoid situations threatening international peace. We must not abuse dialogue; nor must we avoid it. Hence the principles of the Charter of the United Nations must be respected and Security Council resolution 502 (1982) implemented.
193.	Direct negotiations between the Governments of South Korea and North Korea is the most appropriate way for the Koreans to settle the question of reunification. We consider that this should foster a process of dialogue free from external interference and in a climate of mutual confidence. The international community welcomed the recent contacts between the two countries in the wake of the natural catastrophes in South Korea. We consider this to be a positive indication of co-operation in humanitarian terms and urge the Governments of North Korea and South Korea to ask the Secretary- General to use his good offices to help bring about a solution to the Korean question.
194.	With regard to the Middle East problem, the Government of Guatemala has always maintained a clear-cut position which recognizes the existence and respects the independence of the State of Israel. We once again affirm this here. At the same time, we cannot ignore the legitimate aspirations of the Palestinian people to free self-determination or its right to regain its own territory—the least that can be demanded by the international community.
195.	Guatemala cannot remain indifferent to the agonizing situation of Lebanon. For the last several years, the Lebanese people, once an example of democracy and economic development, have suffered aggression and violence. There must be an end to the occupation of Lebanon, and, therefore, the foreign forces that occupy part of its territory must be withdrawn forthwith. We hope that in the near future the people of Lebanon will be able to re-establish a climate of concord and peace.
196.	Guatemala categorically condemns the racist policy of apartheid, which is an affront to the most elementary standards of human dignity. The situation in southern Africa is intolerable, and the international community must show its solidarity with those suffering the effects of this racial discrimination.
197.	The war being waged in the Persian Gulf between the neighbouring countries of Iran and Iraq is a source of profound alarm for the international community. We deplore the loss of thousands of lives and the enormous material damage caused by this war, which, regrettably, is being waged with sophisticated and lethal weapons. We believe that the Assembly must once again appeal for dialogue and understanding to take the place of the armed confrontation which has caused such desolation and loss of life.
198.	Since we subscribe to the principle of the self- determination of peoples, we support Security Council resolution 435 (1978), which recognizes Namibia's right to independence.
199.	Guatemala is profoundly concerned over the arms race, particularly in the nuclear field. That is why Guatemala adhered to the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), which proscribes the introduction of nuclear weapons into Latin America. If the economic resources devoted by the major Powers to military expenditures and to enlarging their arsenals were used instead for the promotion of development, the living standards of mankind as a whole would markedly improve.
200.	The international community, horrified by the effects of the Second World War, which cost millions of lives and caused incalculable material damage, greeted with hope the idea of creating an organization, the United Nations, which would preserve international peace and security in the future. For over four decades, there have been intensive debates in the Organization on subjects and issues of a political, economic, social and cultural nature. At times of crisis and confrontation, small and medium- sized countries, like the major Powers, have come to this forum to set forth their grievances and to ask for understanding and support. The sovereign equality of States, which presupposes the same rights and obligations for every one of the Members of the United Nations, makes this possible.
201.	However, the United Nations has not always been able to respond to the challenge of history because, regrettably, strategic interests, among other things, have prevailed over the principles and norms embodied in its Charter. Mankind still has a long way to go before reason and justice can take the place of force. Human beings, by their very nature, can discriminate between good and evil; that is to say, they have free choice and act on the basis of their conscience and convictions. But all human beings do not respect the same scale of values, and the desire for domination over others is manifested in various ways. Human beings are imperfect, but they have been endowed as superior beings with intelligence, a will and feelings; therefore, they must act responsibly and learn to respect the rights of others as they respect their own. To know how to respect others is to know how to live in fellowship and share material, cultural and spiritual well-being with justice and fairness.
202.	Without the human being there would be no State; therefore, the rights and duties of States must be a mirror image of the rights and duties of human beings. The State was created not to enslave and subjugate human beings, but to serve them. Thus, the United Nations, in order to realize its full potential, must not only take into account the interests of States but, above all, watch over and work for the well-being of all people. Human beings all over the world must be protected. We must combat hunger and poverty and, to the extent possible in the world of today, provide people with a life in dignity, in which they can attain their highest goals, to which they are called by a higher order.
203.	My Government reaffirms its faith in and commitment to the spirit of the Charter of the United Nations. It is the duty of us all to save succeeding generations from the scourge of war and to build a new world in which peace will reign and from which hatred, racism, selfishness and lack of understanding will be banished once and for all.
204.	It is the duty and obligation of each and every State Member of the United Nations to contribute to the integrated development and harmony of peoples and the elimination of the conditions of social injustice now prevailing in the world. Guatemala reaffirms its commitment to peace, freedom, democracy, and development.
